Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
October 17, 2011, is entered into among STAG INDUSTRIAL OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (“Borrower”), STAG INDUSTRIAL, INC., a
Maryland corporation and the sole member of the sole general partner of Borrower
(“Parent”), BANK OF AMERICA, N.A., as Administrative Agent on behalf of the
various lenders (the “Lenders”) under the Credit Agreement set forth below,
Swing Line Lender and L/C Issuer (the “Administrative Agent”), and the Lenders.

 

WHEREAS, the Borrower, Parent, Lenders, and the Administrative Agent have
entered into a certain Credit Agreement dated as of April 20, 2011, as amended
by that certain First Amendment to Credit Agreement dated September 30, 2011
(the “Credit Agreement”; unless otherwise defined herein, capitalized terms
shall have the meaning provided in the Credit Agreement); and

 

WHEREAS, the parties hereto wish to amend the Credit Agreement as provided
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
and in the Credit Agreement, the parties hereto agree as follows:

 

1.                                       The following definitions are hereby
inserted in Section 1 in their appropriate alphabetical order:

 

“Additional Offering” means the issuance by the Parent after October 17, 2011 of
additional equity (common or preferred) with gross proceeds (before offering
expenses or underwriting discounts and commissions) received of at least
$50,000,000.00.

 

“Preferred Offering” means the issuance by the Parent after October 17, 2011 of
preferred equity with gross proceeds (before offering expenses or underwriting
discounts and commissions) received of at least $50,000,000.00.

 

“Designated Percentage” means (a) if no Additional Offering has been completed,
(i) as of March 31, 2012, a maximum of 95% on a trailing 3 months basis, (ii) as
of June 30, 2012, a maximum of 95% on a trailing 6 months basis, (iii) as of
September 30, 2012, a maximum of 95% on a trailing 9 months basis, and (iv) as
of December 31, 2012 and as of each quarter end thereafter, a maximum of 95% on
a trailing 12 months basis, and (b) if an Additional Offering has been
completed, (i) as of March 31, 2012, a maximum of 115% on a trailing 3 months
basis, (ii) as of June 30, 2012, a maximum of 110% on a trailing 6 months basis,
(iii) as of September 30, 2012, a maximum of 105% on a trailing 9 months basis,
(iv) as of December 31, 2012 a maximum of 100% on a trailing 12 months basis,
and (v) as of March 31, 2013 and as of each quarter end thereafter,  a maximum
of 95% on a trailing 12 months basis.

 

--------------------------------------------------------------------------------


 

“Implied Loan Amount” means, as of any date of determination, the amount of
hypothetical Indebtedness that would result, on a proforma basis, in a
Consolidated Debt Service Coverage Ratio as of such date of determination equal
to 1.75 to 1.0, such ratio decreasing to 1.60 to 1.0 after satisfaction of the
Appraisal Condition; provided that in calculating such proforma Consolidated
Debt Service Coverage Ratio, the Adjusted NOI of any Borrowing Base Property
shall not exceed twenty five percent (25%) of the aggregate Adjusted NOI for all
Borrowing Base Properties.

 

2.                                       The following definitions in Article 1
are hereby amended in their entirety and shall be replaced by the following:

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most-recent Compliance
Certificate received by Administrative Agent pursuant to Section 7.02(a):

 

Applicable Rate

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Letters of
Credit

 

Eurodollar
Rate +

 

Base Rate
+

 

1

 

£ 40%

 

2.25

%

2.25

%

1.25

%

2

 

> 40% but £ 50%

 

2.50

%

2.50

%

1.50

%

3

 

> 50% but £ 55%

 

2.75

%

2.75

%

1.75

%

4

 

> 55%

 

3.25

%

3.25

%

2.25

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a) provided that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of Required Lenders, Pricing Level 4 shall apply as of the first (1st)
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Borrowing Base” means, as of any date of determination, the lesser of (a)  the
product of (i) fifty percent (50%), increasing to fifty five percent (55%) after
satisfaction of the Appraisal Condition, times (ii) the aggregate Borrowing
Values of the Borrowing Base Properties, and (b) the Implied Loan Amount. 
Notwithstanding the foregoing, the amount of the

 

2

--------------------------------------------------------------------------------


 

Borrowing Base attributable to any individual Borrowing Base Property shall not
exceed twenty five percent (25%) of the Borrowing Base:”

 

“Permitted Distributions” means (a) for Parent for any fiscal period on and
after March 31, 2012, Restricted Payments in an amount not to exceed in the
aggregate the greater of (i) the Designated Percentage of Funds from Operations
of the Parent, and (ii) the amount of distributions required to be paid by
Parent in order for Parent to qualify as a REIT, (b) for Borrower for any fiscal
period on and after March 31, 2012, Restricted Payments in an amount not to
exceed in the aggregate the greater of (i) the Designated Percentage of Funds
from Operations of the Borrower, and (ii) the amount of distributions required
to be paid by Borrower to Parent in order for Parent to qualify as a REIT, and
(c) for Parent or Borrower, with respect to any fiscal period before March 31,
2012, any cash Restricted Payments made in the ordinary course of business.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any capital stock or other
Equity Interest of any Company or Subsidiary, or any payment (whether in cash,
Equity Interests or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to such Company’s or Subsidiary’s
stockholders, partners or members (or the equivalent Person thereof).

 

3.                                       Section 8.05(a) is hereby deleted in
its entirety and shall be replaced by the following:

 

“each Company (other than Parent and Borrower) and Subsidiary may make
Restricted Payments to Parent, Borrower, and any other Person that owns an
Equity Interest in such Company or Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;”

 

4.                                       Section 8.05(c) is hereby deleted in
its entirety and shall be replaced by the following:

 

“(c)  Parent, Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common Equity Interests or
other Equity Interests; and”

 

5.                                       Section 8.14(c) is hereby deleted in
its entirety and shall be replaced by the following:

 

“(c) Minimum Fixed Charge Ratio.  As of the last day of any fiscal quarter, the
ratio of (i) Consolidated EBITDA to (ii) Consolidated Fixed

 

3

--------------------------------------------------------------------------------


 

Charges, in each case for the Parent, on a consolidated basis, for the fiscal
quarter then ended, annualized, to be less than 1.75 to 1.0 through the quarter
ending June 30, 2012, increasing to 2.0 to 1.0 for each quarter end thereafter,
provided that notwithstanding the foregoing, (i) if a Preferred Offering has
been completed,  such required ratio for the quarters ending December 31, 2011,
and March 31, 2012 shall be revised to be 1.50 to 1.0, increasing to 1.75 to 1.0
as of June 30, 2012 and for each quarter end thereafter, and (ii) such required
ratio shall be 1.75 to 1.0 as of any quarter end if the Appraisal Condition has
been satisfied.”

 

6.                                       Except as otherwise modified by this
Second Amendment, the parties hereto hereby ratify, confirm, and reaffirm all of
the terms and conditions of the Credit Agreement.  The parties hereto further
acknowledge and agree that all of the terms and conditions of the Credit
Agreement shall remain in full force and effect except as expressly provided in
this Second Amendment.

 

[Remainder of the Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

 

 

By:

STAG Industrial GP, LLC,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

 

Name:

Benjamin S. Butcher

 

 

Title:

President

 

 

 

PARENT:

 

 

 

STAG INDUSTRIAL, INC., a Maryland corporation

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

Name:

Benjamin S. Butcher

 

Title:

President

 

5

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as Administrative Agent on behalf of the Lenders, the
Swing Line Lender and the L/C Issuer and as Lender

 

 

 

 

By:

/s/ Jane E. Huntington

 

Name:

Jane E. Huntington

 

Title:

Senior Vice President

 

6

--------------------------------------------------------------------------------


 

LENDERS:

ROYAL BANK OF CANADA, as Lender

 

 

 

 

By:

/s/ Dan LePage

 

Name:

Dan LePage

 

Title:

Authorized Signatory

 

 

 

 

JP MORGAN CHASE BANK, N.A., as Lender

 

 

 

 

By:

/s/ Stephen Hartigan

 

Name:

Stephen Hartigan

 

Title:

Senior Credit Banker

 

 

 

 

RBS CITIZENS, N.A., as Lender

 

 

 

 

By:

/s/ John T. Quintal

 

Name:

John T. Quintal

 

Title:

Senior Vice President

 

 

 

 

UBS LOAN FINANCE LLC, as Lender

 

 

 

 

By:

/s/ Irja R. Otsa

 

Name:

Irja R. Otsa

 

Title:

Associate Director Banking Products Services, US

 

 

 

 

By:

/s/ Joselin Fernandes

 

Name:

Joselin Fernandes

 

Title:

Associate Director Banking Products Services, US

 

7

--------------------------------------------------------------------------------